 




 

EXHIBIT 10.6

NON-QUALIFIED STOCK OPTION AGREEMENT




This Stock Option Agreement (this “Agreement”) is made and entered into as of
_________ by and between Lightwave Logic, Inc., a Nevada corporation (the
“Company”) and _______________ (the “Participant”).




Grant Date: ____________________________________

Exercise Price per Share: __________________________

Number of Option Shares: _________________________

Expiration Date: _________________________________




 

 

1.

Grant of Option.

 

1.1

Grant; Type of Option. The Company hereby grants to the Participant an option
(the “Option”) to purchase the total number of shares of Common Stock of the
Company equal to the number of Option Shares set forth above, at the Exercise
Price set forth above. The Option is being granted pursuant to the terms of the
Lightwave Logic, Inc. 2016 Equity Incentive Plan (the “Plan”). The Option is
intended to be a Non-qualified Stock Option and not an Incentive Stock Option
within the meaning of Section 422 of the Internal Revenue Code.

 

 

1.2

Consideration; Subject to Plan. The grant of the Option is made in consideration
of the services to be rendered by the Participant to the Company and is subject
to the terms and conditions of the Plan. Capitalized terms used but not defined
herein will have the meaning ascribed to them in the Plan.

 

 

2.

Exercise Period; Vesting.

 

2.1

Vesting Schedule. The Option will become vested and exercisable with respect to
the __________  Option Shares pursuant to the following vesting schedule until
the Option is 100% vested:

__________________

__________________

The unvested portion of the Option will not be exercisable on or after the
Participant’s termination of Continuous Service.

 

 





















--------------------------------------------------------------------------------

 




2.2

Expiration. The Option will expire on the Expiration Date set forth above, or
earlier as provided in this Agreement or the Plan.

 

 

3.

Termination of Continuous Service.

 

3.1

Termination for Reasons Other Than Cause, Death, Disability. If the
Participant’s Continuous Service is terminated for any reason other than Cause,
death or Disability, the Participant may exercise the vested portion of the
Option, but only within such period of time ending on the Expiration Date.

 

3.2

Termination for Cause. If the Participant’s Continuous Service is terminated for
Cause, the Option (whether vested or unvested) shall immediately terminate and
cease to be exercisable.

 

3.3

Termination due to Disability. If the Participant’s Continuous Service
terminates as a result of the Participant’s Disability, the Participant may
exercise the vested portion of the Option, but only within such period of time
ending on the Expiration Date.

 

3.4

Termination due to Death. If the Participant’s Continuous Service terminates as
a result of the Participant’s death, or the Participant dies within a period
following termination of the Participant’s Continuous Service during which the
vested portion of the Option remains exercisable, the vested portion of the
Option may be exercised by the Participant’s estate, by a person who acquired
the right to exercise the Option by bequest or inheritance or by the person
designated to exercise the Option upon the Participant’s death, but only within
the time period ending on the Expiration Date.  

3.5

Extension of Termination Date. If following the Participant’s termination of
Continuous Service for any reason the exercise of the Option is prohibited
because the exercise of the Option would violate the registration requirements
under the Securities Act or any other state or federal securities law or the
rules of any securities exchange or interdealer quotation system, then the
expiration of the Option shall be tolled until the date that is thirty (30) days
after the end of the period during which the exercise of the Option would be in
violation of such registration or other securities requirements.

 

 

4.

Manner of Exercise.

 

4.1

Election to Exercise. To exercise the Option, the Participant (or in the case of
exercise after the Participant’s death or incapacity, the Participant’s
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company an executed stock option exercise agreement substantially in the
form attached hereto as Appendix A and in such form as is approved by the
Committee from time to time (the “Exercise Agreement”).

If someone other than the Participant exercises the Option, then such person
must submit documentation reasonably acceptable to the Company verifying that
such person has the legal right to exercise the Option.

 

 





















2




--------------------------------------------------------------------------------

 




4.2

Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable in full at the time of exercise to the extent permitted by applicable
statutes and regulations, either:

 

(a)

in cash or by certified or bank check at the time the Option is exercised;

 

(b)

by delivery to the Company of other shares of Common Stock, duly endorsed for
transfer to the Company, with a Fair Market Value on the date of delivery equal
to the Exercise Price (or portion thereof) due for the number of shares being
acquired, or by means of attestation whereby the Participant identifies for
delivery specific shares that have a Fair Market Value on the date of
attestation equal to the Exercise Price (or portion thereof) and receives a
number of shares equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares (a “Stock for Stock
Exchange”);

 

(c)

through a “cashless exercise program” established with a broker;

 

(d)

by reducing the number of shares otherwise deliverable upon exercise of such
Option by a number of shares with an aggregate Fair Market Value equal to the
aggregate Exercise Price at the time of exercise;

 

(e)

by any combination of the foregoing methods; or

(f)

in any other form of legal consideration that may be acceptable to the
Committee.

 

 

4.3

Withholding. Prior to the issuance of shares upon the exercise of the Option,
the Participant must make arrangements satisfactory to the Company to pay or
provide for any applicable federal, state and local withholding obligations of
the Company. The Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise of the Option by any of the
following means:

 

(a)

tendering a cash payment;

 

authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
of the Option; provided, however, that no shares of Common Stock are withheld
with a value exceeding the minimum amount of tax required to be withheld by law;
or

(b)

delivering to the Company previously owned and unencumbered shares of Common
Stock.

The Company has the right to withhold from any compensation paid to a
Participant.

 

 





















3




--------------------------------------------------------------------------------

 




4.4

Issuance of Shares. Provided that the Exercise Agreement and payment are in form
and substance satisfactory to the Company, the Company shall issue the shares of
Common Stock registered in the name of the Participant, the Participant’s
authorized assignee, or the Participant’s legal representative, and shall
deliver certificates representing the shares with the appropriate legends
affixed thereto.

 

5.

No Right to Continued Employment; No Rights as Shareholder. Neither the Plan nor
this Agreement shall confer upon the Participant any right to be retained in any
position, as an Employee, Consultant or Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Participant’s Continuous Service at any time,
with or without Cause. The Participant shall not have any rights as a
shareholder with respect to any shares of Common Stock subject to the Option
prior to the date of exercise of the Option.

 

6.

Transferability. The Option is not transferable by the Participant other than to
a designated beneficiary upon the Participant’s death or by will or the laws of
descent and distribution, and is exercisable during the Participant’s lifetime
only by him or her. No assignment or transfer of the Option, or the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise (except to a designated beneficiary upon death by will or the laws of
descent or distribution) will vest in the assignee or transferee any interest or
right herein whatsoever, but immediately upon such assignment or transfer the
Option will terminate and become of no further effect. Notwithstanding, upon
prior written request, the Option may be transferred to a Permitted Transferee
upon written approval by the Committee at the Committee’s sole discretion.

 

7.

Change in Control.

 

7.1

Acceleration of Vesting. If a Change in Control occurs and the Participant’s
Continuous Service is terminated by the Company without Cause (other than for
death or Disability) or by the Participant for Good Reason, in either case,
within 12 months following the Change in Control, 100% of the shares subject to
the Option shall become immediately vested and exercisable.

7.2

Cash-out. In the event of a Change in Control, the Committee may, in its
discretion and upon at least ten (10) days’ advance notice to the Participant,
cancel the Option and pay to the Participant the value of the Option based upon
the price per share of Common Stock received or to be received by other
shareholders of the Company in the event.

 

 

8.

Adjustments. The shares of Common Stock subject to the Option may be adjusted or
terminated in any manner as contemplated by Section 11 of the Plan.

 

9.

Tax Liability and Withholding. Notwithstanding any action the Company takes with
respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or





4




--------------------------------------------------------------------------------

 




exercise of the Option or the subsequent sale of any shares acquired on
exercise; and (b) does not commit to structure the Option to reduce or eliminate
the Participant’s liability for Tax-Related Items.

 

10.

Compliance with Law. The exercise of the Option and the issuance and transfer of
shares of Common Stock shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s shares of Common Stock may be listed. No shares of Common Stock shall
be issued pursuant to this Option unless and until any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register the
shares of Common Stock with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.

 

11.

Notices. Any notice required to be delivered to the Company under this Agreement
shall be in writing and addressed to the Chief Operating Officer of the Company
at the Company’s principal corporate offices. Any notice required to be
delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.

 

12.

Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Nevada without regard to conflict of law
principles.

 

 

13.

Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Participant or the Company to the Committee for review. The
resolution of such dispute by the Committee shall be final and binding on the
Participant and the Company.

 

14.

Options Subject to Plan. This Agreement is subject to the Plan as approved by
the Company’s shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

15.

Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Option may be transferred by will or the laws of descent or distribution.

 

16.

Severability. The invalidity or unenforceability of any provision of the Plan or
this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

 





















5




--------------------------------------------------------------------------------

 




17.

Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Option in this Agreement does not create any contractual right or other
right to receive any Options or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Participant’s employment with the Company.

 

18.

Amendment. The Committee has the right to amend, alter, suspend, discontinue or
cancel the Option, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Participant’s material rights under this
Agreement without the Participant’s consent.

 

19.

No Impact on Other Benefits. The value of the Participant’s Option is not part
of his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

 

20.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

21.

Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that the Participant should consult a tax advisor
prior to such exercise or disposition.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

LIGHTWAVE LOGIC, INC.

 

By: _____________________

Name:

Title:

 

 

PARTICIPANT

 




_____________________

Name:





6




--------------------------------------------------------------------------------

 




Appendix A

Exercise Agreement




7




--------------------------------------------------------------------------------

 




Stock Option Exercise Agreement

This Stock Option Exercise Agreement (this “Exercise Agreement”) is made and
entered into as of ______________ by and between Lightwave Logic, Inc., a Nevada
corporation (the “Company”), and the Purchaser named below. Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Lightwave Logic, Inc. 2016 Equity Incentive Plan (the “Plan”).




Purchaser Name: _______________________

Address: ______________________________

_____________________________________

_____________________________________

Social Security Number: __________________

Date: _________________________________




 

1.

Option. The Purchaser was granted an option (the “Option”) to purchase shares of
Common Stock (“Shares”) under the Plan and the Stock Option Agreement between
the Company and the Purchaser dated _______________ (“Stock Option Agreement”),
as follows:

 Type of Option: Non-qualified Stock Option

 Grant Date: ___________________________________

 Number of Option Shares: ________________________

 Exercise Price per Share: _________________________

 Expiration Date: ________________________________

 

 

2.

Exercise of Option. The Purchaser hereby elects to exercise the Option to
purchase ________ Shares, which are, or will be as of the exercise date, vested
under the Stock Option Agreement.

 The total Exercise Price for all of the Shares being purchased is _____________
(total Shares being exercised times Exercise Price per Share).

 

3.

Payment of the Exercise Price; Delivery of Required Documents. The Purchaser
encloses payment in full of the total Exercise Price for the Shares in the
following form(s), as authorized by the Stock Option Agreement (check and
complete as appropriate):

 ____ In cash (by certified or bank check) in the amount of $______, receipt of
which is acknowledged by the Company.





8




--------------------------------------------------------------------------------

 




 ____ By delivery of ____ previously acquired Shares duly endorsed for transfer
to the Company.

 ____ Through a Stock for Stock Exchange (Contact Company COO).

 ____ By a broker-assisted cashless exercise (Contact Company COO).

 ____ By reduction in the number of Shares otherwise deliverable upon exercise
by the number of Shares with a Fair Market Value equal to the total Exercise
Price (Contact Company COO).

 The Purchaser will deliver any other documents that the Company requires.

 

 

4.

Tax Withholding. The Purchaser authorizes payroll withholding and will make
arrangements satisfactory to the Company to pay or provide for any applicable
federal, state and local withholding obligations of the Company. The Purchaser
may satisfy any federal, state or local tax withholding obligation relating to
the exercise of the Option by any of the methods set forth in the Plan or Stock
Option Agreement. The Purchaser understands that ownership of the Shares will
not be transferred to the Purchaser until the total Exercise Price and all
applicable withholding taxes have been paid.

5.

Tax Consequences. The Purchaser understands that there may be adverse federal or
state tax consequences as a result of his or her purchase or disposition of the
Shares. The Purchaser also acknowledges that he or she has been advised to
consult with a tax advisor in connection with the purchase or disposition of the
Shares. The Purchaser is not relying on the Company for tax advice.

6.

Compliance with Law. The issuance and transfer of the Shares will be subject to,
and conditioned upon compliance by the Company and the Purchaser with, all
applicable federal, state and local laws and regulations and all applicable
requirements of any stock exchange or automated quotation system on which the
Shares may be listed or quoted at the time of such issuance or transfer.

7.

Successors and Assigns; Binding Effect. The Company may assign any of its rights
under this Exercise Agreement. This Exercise Agreement will be binding upon and
inure to the benefit of the successors and assigns of the Company. This Exercise
Agreement will be binding upon the Purchaser and the Purchaser’s heirs,
executors, legal representatives, successors and assigns.

 

8.

Governing Law. This Exercise Agreement will be construed and interpreted in
accordance with the laws of the State of Nevada without regard to conflict of
law principles.

 

9.

Severability. The invalidity or unenforceability of any provision of this
Exercise Agreement shall not affect the validity or enforceability of any other
provision, and each provision of this Exercise Agreement shall be severable and
enforceable to the extent permitted by law.

 





















9




--------------------------------------------------------------------------------

 




10.

Counterparts. This Exercise Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.

11.

Notice. Any notice required to be delivered to the Company under this Exercise
Agreement shall be in writing and addressed to the Chief Operating Officer of
the Company at the Company’s principal corporate offices. Any notice required to
be delivered to the Purchaser under this Exercise Agreement shall be in writing
and addressed to the Purchaser at the Purchaser’s address as set forth above.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

12.

Acknowledgement. The Purchaser understands that he or she is purchasing the
Shares under the Plan and the Stock Option Agreement, copies of which the
Purchaser has read and understands.

 

IN WITNESS WHEREOF, the parties have executed this Exercise Agreement as of the
date first above written.

 

LIGHTWAVE LOGIC, INC.

 

By: _____________________

Name:

Title:

 

 




PURCHASER

 




_____________________

Name:




 

 








10


